         Case 2:19-cr-00381-JNP Document 15 Filed 10/09/19 Page 1 of 3




                                                                        1 .'};   F~~Lfo
JOHN W. HUBER, United States Attorney (#7226)                                    7R!C{ tnurtr
KENT A. BURGGRAAF,, Speci.al Assist~nt United States Attorney (#!#,'i';;Oflt~f _ .·     .. ' .
MICHAEL GADD, ~pecial Assistant U~1ted States Attorney (#13704),,, ...          9 A fl: 32
Attorneys for the Umted States of America                         u;S i rncr oc ,
                                                                                    1
111 South Main Street, Suite 1800                                                ., 'J
Salt Lake City, Utah 84111
Telephone: (801) 524-5682                                                              "'
Facsimile: (801) 325-1440
Email: kburggraaf@agutah.gov I kent.burggraaf@usdoj.gov

                     IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,                     Case No.   ------~---




        Plaintiff,                             INDICTMENT

        vs.                                    COUNT I: 21 U.S.C. §§ 846 and 841(a)(l),
                                               Conspiracy to Distribute Fentanyl
 CHRISTOPHER SEAN KENNY,
                                                 COUNT II: 18 U.S.C. § 1957(a), Engaging
        Defendant.                               in a Monetary Transaction in Property
                                                 Derived From Specified Unlawful Activity

                                                          Case: 2: 19-cr-00381
       The Grand Jury charges:                            Assigned To: Parrish, Jill N.
                                                          Assign. Date: 10/9/2019
                                        COUNT 1           Description:
                              21 U.S.C. §§ 846 and 84l(a)(1)
                            (Conspiracy to Distribute Fentanyl)

       Beginning on a date unknown, but not later than February 2016, and continuing

through at least November 22, 2016, in the Central Division of the District of Utah,

                            CHRISTOPHER SEAN KENNY,




                                             1
           Case 2:19-cr-00381-JNP Document 15 Filed 10/09/19 Page 2 of 3




the defendant herein, did knowingly and intentionally combine, conspire, confederate,

and agree with others known and unknown to distribute four hundred grams or more of a

mixture or substance containing a detectable amount of Fentanyl (N-phenyl-N- [

1- ( 2-phenylethyl) -4-piperidinyl ] propanamide), a Schedule II controlled substance

within the meaning of 21    u.s.c.   § 812; all in violation of 21   u.s.c.   84l(a)(l) and 846,

and punishable pursuant to 21 U.S.C. 841(b)(l)(A).



                                        COUNT2
                                    18 U.S.C. § 1957(a)
      (Engaging in a Monetary Transaction in Property Derived From Specified Unlawful
                                         Activity)

         On or about August 17, 2016, in the Central Division of the District of Utah,

                              CHRISTOPHER SEAN KENNY,

 the defendant herein, did knowingly engage and attempt to engage in a monetary

 transaction by, through, or to a financial institution, affecting interstate commerce, in

 criminally derived property of value greater than $10,000, that is the purchase of a 2008

 GMC Sierra from iDrive for approximately $31,500, the U.S. currency having been

· derived from a specified unlawful activity, namely the unlawful distributibn of a

 controlled substance.

 II

 II



                                               2
         Case 2:19-cr-00381-JNP Document 15 Filed 10/09/19 Page 3 of 3




                   NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 21 U.S.C. § 853, upon conviction of any offense charged herein in

violation of subchapter I or II of Chapter 13 in Title 21 of the United States Code, the

defendant shall forfeit to the United States of America any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as the result of such

offense(s) and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, the offense(s). The property to be forfeited

includes, but is not limited to, the following:

   •   2008 GMC Sierra, K2500 HD, VIN# 1GTHK23608F226301.



                                                      A TRUE BILL:




                                                             1~1
                                                      FOREPERSON OF GRAND JURY




JOHN W. HUBER
United States Attorney




                            tates Attorney



                                                  3
